KEN PAXTON                                       ,ST„ *&«
                                     ATTORNEY GENERAL 01; TEXAS

April 24, 2015
                                                                                            APff *7 20/5
Christopher A. Prine, Clerk                                                              ch»'s?j>pheb    A

1st Court of Appeals                                                                   CL£f*
301 Fannin Street
Houston, TX 77002


Re:   Eber Martinez                                               0M3-00698-CR



Dear Mr. Prine:


This letter is to request the above referenced appeal files. In order to
adequately respond to the above petitioners' complaints, I need the entire
appellate files in each cause, including, but not limited to, the following:

      1.      Statement of facts for the trial, pre-trial and post-trial
              hearing^

      2.      Transcripts (trial court);

      3.      Appellate briefs, appellant's and appellee's initial and responsive
              or supplementary;

      4.      Opinion(s) of the 1st Court of Appeals;

      5.      Motion rehearing, if any, and responsive pleadings thereto,
              if any;

      6.      Petition for Discretionary Review;

      7.      Briefs filed in connection with Petition for Discretionary Review;
              and

      8.      Opinions or orders of the Court of Criminal Appeals issued
              Response to the Petition for Discretionary Review.


       Posl Office Box 12548. Austin, Texas 78711-2548 • (512) 46.3-2100 • www.iexasauorneygencral.gov
Christopher Prine, Clerk
1st Court of Appeals
Page Two


These records are needed and therefore you may send them to my attention
at the address listed below. If you should have any questions, feel free to call
(512)463-3321.

Thank you for your kind assistance in this matter.

Sincerely,



NELDA T.GARCIA
Administrative Assistant IV
Office of the Attorney General
Criminal Appeals Division
William P. Clements Bldg. - 8th Floor
300 W. 15th Street
Austin, Texas 78701
                                                                                                         neopost/'        FIRS!   -
                                                                                                         04/24/2015
                                                                                OFFICIAL BUSINESS
                                                                                                         US POSTAGE     $000,482
                                                                                 STATE OF TEXAS
                                                                           PENALTY FOR PRIVATE USE
 POST OFFICE BOX 12548                                                                                                         7IP 75701
AUSTIN TEXAS 78711-2548                                                                                                    :
  Return Services Requeued
                                  RECEIVED
                         FIRSTCOURT OF APPEALS         JESSE RODRIGUEZ
                               HOUSTON. TEXAS          1ST COURT OF APPEALS
                                                       301 FANNIN STREET
                                APR 2 7 2015           HOUSTON TX 77002 2066
                             CHRIST OPMLH A. PRIME
                         CLERK       -•-   aaas
                                                     7-?002$2G»e& CO IB        »hi-l>'l>'")Ull|»UMll»'M'MU"M'l'»MI»l»pl«M>J'»lll^C^ '